DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

All claims are set forth as stated as below:

1–20.	(Canceled)


a laser source providing laser beam [[of]]pulses having wavelength longer than 1107 nm, having energy selected such that total photon energy of photons arriving at a focal point generates electron-hole pairs, the pulses having a duration selected so as to induce two-photon absorption in the DUT about the focal point;
optical elements to receive the laser beam pulses and to direct the laser beam pulses onto the focal point;
a scanner for scanning the laser beam pulses over an area of interest in the DUT; and 
timing electronics configured to receive a sync signal and a tester clock from the tester, the timing electronics controlling timing of the laser source according to the sync signal and with respect to transition of an edge of the tester clock, the tester being configured to output electrical test signals from the tester to the DUT selected to cause the DUT to generate electrical DUT output signals.

22.	(Currently Amended)  The system of claim 21, wherein the total photon energy is set to be less than a DUT material bandgap.

23.	(Canceled)

24.	(Previously Presented)  The system of claim 21, wherein the timing electronics times the laser beam pulses to vary delay or advance of signals propagating through the DUT.

25.	(Previously Presented)  The system of claim 21, wherein the timing electronics times the laser beam pulses to push the DUT beyond a boundary condition.

26.	(Currently Amended)  The system of claim 21, wherein the timing electronics vary the timing of the laser beam pulses so as to increase or decrease a switching time of the DUT to thereby determine severity of a fault within the DUT.

	27–43.	(Canceled)

44.	(Currently Amended)  The system of claim 21, wherein the laser beam pulses have a duration of about 100 fs.

45.	(Currently Amended)  The system of claim 21, wherein the laser beam pulses have a wavelength of 1250 to 1550 nm.

46.	(Previously Presented)  The system of claim 21, wherein the electrical test signals are selected to repeatedly stimulate the DUT at a pass/fail boundary.

47.	(Currently Amended)  The system of claim 21, wherein the tester is configured to determine the marginal setting of the DUT by selecting at least one voltage and at least one frequency; and cause the electrical test signals to have the selected at least one voltage and the selected at least one frequency.

48.	(Currently Amended)  The system of claim 21, wherein the tester is configured to determine voltage and frequency of the electrical test signals such that the DUT is just about to fail the test, or has just failed the test.

49.	(New)	A method of performing fault localization in a device-under-test (DUT), stimulated by a tester, the system comprising:
by a laser source, providing laser beam pulses having wavelength longer than 1107 nm, having energy selected such that total photon energy of photons arriving at a focal point generates electron-hole pairs, the pulses having a duration selected so as to induce two-photon absorption in the DUT about the focal point;
with optical elements, receiving the laser beam pulses and directing the laser beam pulses onto the focal point;
by a scanner, scanning the laser beam pulses over an area of interest in the DUT; and 
with timing electronics, receiving a sync signal and a tester clock from the tester, the timing electronics controlling timing of the laser source according to the sync signal and with respect to transition of an edge of the tester clock, the tester being configured to output electrical 

50.	(New)  The method of claim 49, further comprising controlling the timing electronics to time the laser beam pulses to vary delay or advance of signals propagating through the DUT.

51.	(New)  The method of claim 49, further comprising controlling the timing electronics to time the laser beam pulses to push the DUT beyond a boundary condition.

52.	(New)  The method of claim 49, further comprising controlling the timing electronics to vary the timing of the laser beam pulses so as to increase or decrease a switching time of the DUTto thereby determine severity of a fault within the DUT.

53.	(New)  The method of claim 49, wherein the laser beam pulses are of about 100 femtoseconds pulse width.

54.	(New)   The method of claim 49, wherein the laser beam pulses have a wavelength of 1250 to 1550 nm.

55.	(New)   The method of claim 49, further comprising, with a computer, visualizing pass/fail levels determined using the electrical DUT output signals in a graphical user interface.

56.	(New)  The method of claim 49, further comprising manufacturing an integrated circuit based on the electrical DUT output signals.

57.	(New)	A computer for performing fault localization in a device-under-test (DUT), stimulated by a tester, the computer being situated to:
	with a digital signal processor (DSP), control a laser source to provide laser beam pulses having wavelength longer than 1107 nm, having energy selected such that total photon energy of photons arriving at a focal point generates electron-hole pairs, the pulses having a duration 
cause a scanner to scan the laser beam pulses over an area of interest in the DUT; and 
cause timing electronics to receive a sync signal and a tester clock from the tester, the timing electronics controlling timing of the laser source according to the sync signal and with respect to transition of an edge of the tester clock, the tester being configured to output electrical test signals from the tester to the DUT selected to cause the DUT to generate electrical DUT output signals.

58.	(New)  The computer of claim 55, being further situated to control the timing electronics to time the laser beam pulses to vary delay or advance of signals propagating through the DUT.

59.	(New)  The computer of claim 55, being further situated to control the timing electronics to time the laser beam pulses to push the DUT beyond a boundary condition.

60.	(New)  The computer of claim 55, being further situated to control the timing electronics to vary the timing of the laser beam pulses so as to increase or decrease a switching time of the DUTto thereby determine severity of a fault within the DUT.

61.	(New)   The computer of claim 55, being further situated to visualize pass/fail levels determined using the electrical DUT output signals in a graphical user interface.

Authorization for this examiner’s amendment was given in an interview with Mr. Mark Wilson which was first discussed on January 24, 2022 and then finalized on January 28, 2022.  

Allowable Subject Matter
Claims 21, 22, 24-26, and 44-61 are allowed.

a laser source providing laser beam pulses having wavelength longer than 1107 nm, having energy selected such that total photon energy of photons arriving at a focal point generates electron-hole pairs, the pulses having a duration selected so as to induce two-photon absorption in the DUT about the focal point, and timing electronics configured to receive a sync signal and a tester clock from the tester, the timing electronics controlling timing of the laser source according to the sync signal and with respect to transition of an edge of the tester clock, the tester being configured to output electrical test signals from the tester to the DUT selected to cause the DUT to generate electrical DUT output signals and in the combination as claimed.
	Claims 22, 24-26, 44-48, 50-56, and 58-61 further limit allowable claims 21, 49, and 57, and, therefore, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896